COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-122-CR


SANDRA DIANE CRANE                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Sandra Diane Crane appeals her conviction for credit card

abuse. We affirm.

     Appellant used a name other than her own and a credit card belonging to

another to procure items from a Fort Worth merchant. After a bench trial, the




     1
         … See Tex. R. App. P. 47.4.
trial court found appellant guilty and sentenced her to one year’s confinement

in state jail, probated for two years.

      In her sole point on appeal, appellant contends that the trial court violated

her rights to assistance of counsel under the Sixth Amendment to the United

States Constitution and Article I, Section 10 of the Texas Constitution by

refusing to allow her to make a closing argument.2

      The record shows that, after both sides rested, appellant moved for

directed verdict “based upon the evidence alone,” and argued that the evidence

was “wholly insufficient even if believed beyond a reasonable doubt.” After the

trial court found appellant guilty, the record shows the following colloquy

between appellant’s counsel and the trial court:

      MR. BURNS: Can we have some arguments?

      THE COURT: I don’t think it’s necessary because I treat the — the way
      I consider this is this seems to be some type of involuntary intoxication
      — not involuntary, but voluntary intoxication with some medications.

            Anyway, with that, does either side wish to present any evidence
      as to punishment?

      [the State responds in the negative]

      THE COURT: Mr. Burns?

      MR. BURNS: Nothing further.


      2
          … See U.S. Const. amend. VI; Tex. Const. art. I, § 10.

                                         2
      The State contends that appellant forfeited her right to complain of the

trial court’s ruling on appeal because she did not object to the ruling. We

agree. In order to preserve error for our review, appellant must not only have

notified the trial court that she wished to make a closing argument and be

refused that opportunity, but she must have made a timely objection to the trial

court’s denial of her request. 3 Because appellant did not object to the trial

court’s refusal to allow her to present closing argument, she did not preserve

error for review.   Appellant’s sole point is overruled and the trial court’s

judgment is affirmed.




                                                 PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED:    January 29, 2009




      3
     … Tex. R. App. 33.1(a); Foster v. State, 80 S.W.3d 639, 640–41 (Tex.
App.—Houston [1st Dist.] 2002, no pet.).

                                       3